Order entered February 25, 2013




                                           In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-12-01152-CR
                                     No. 05-12-01153-CR

                                  ADAM GUERRA, Appellant

                                             V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                     Dallas County, Texas
                       Trial Court Cause Nos. F10-73450-L, F10-63499-L

                                          ORDER
        The Court REINSTATES the appeals.

        On February 14, 2013, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On February 20, 2013, we received appellant’s brief,

together with an extension motion. Therefore, in the interest of expediting the appeals, we

VACATE the February 14, 2013 order requiring findings.

        We GRANT the February 20, 2013 extension motion and ORDER appellant’s brief filed

as of the date of this order.

                                                    /s/   DAVID EVANS
                                                          JUSTICE